PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Strømsvik, Torbjørn 
Application No. 15/755,511
Filed: February 26, 2018
For: COMBINED SUBSEA TRANSFORMER AND COMPENSATING HV REACTOR 
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed February 8, 2022, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely pay the issue fee as required by the Notice of Allowance and Fee(s) Due mailed October 20, 2021, which set a statutory period for reply of three months. Accordingly, the application became abandoned on January 21, 2022. A Notice of Abandonment was mailed on February 2, 2022.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied: (1) the reply in the form of a Part B – Fee(s) Transmittal form, with the issue fee payment of $1,200; (2) the petition fee of $2,100; and (3) a proper statement of unintentional delay. 

It is noted that the practitioner’s typed name under the S-signature (“Henry Query”) given on the petition and on the Part B – Fee(s) Transmittal form filed on February 8, 2022, does not exactly match the name associated with the registration number 35,650 (“Henry Query, Jr.”) due to the exclusion of the suffix, “Jr.”. Based on the variation of typed name throughout prosecution of application, it is the Office’s position that the same person has been signing papers since the filing of the application. Thus, the S-signature presented in the documents, filed February 8, 2022, has been accepted.1  

This application is being referred to Office of Data Management for further processing into a patent.
	

Telephone inquiries concerning this decision should be directed to Ann Marie Ziegler at 
(571) 272-7151. All other inquiries concerning the examination or status of this application should be directed to the Office of Data Management at their customer service line (571) 272-4200.
	


/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions



    
        
            
        
            
    

    
        1 Practitioner must notify the Office immediately if this interpretation of the S-signature is not correct.